Citation Nr: 0911040	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in the rating assigned for a 
post-concussional cognitive disorder from 30 percent to 0 
percent from June 2006.  

2.  Propriety of the reduction in the rating assigned for 
left facial weakness from 10 percent to 0 percent from June 
2006.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, effectuating rating reductions 
for service-connected left facial weakness and a post-
concussional cognitive disorder, effective from June 1, 2006.  
Such had been preceded by rating action in August 2005 
proposing a reduction from 30 percent to 10 percent in the 
rating assigned for the veteran's post-concussional cognitive 
disorder and a reduction from 10 percent to 0 percent for his 
left facial weakness.  The 30 and 10 percent ratings had each 
remained in effect from September 10, 2003, until June 1, 
2006.  

Once the Veteran was advised by the RO in August 2005 of its 
intention to reduce the ratings for the disabilities in 
question, he submitted correspondence in September 2005, 
wherein he stated his opposition to the proposed actions and 
requested a hearing.  An RO hearing was thereafter scheduled 
to occur in December 2005 and, prior to its occurrence, the 
veteran cancelled his hearing request based on the RO's 
determination that an additional VA medical examination would 
be requested.  No other request for a hearing remains 
pending.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Remand of this matter is required for correction of 
procedural deficiencies.  Firstly, no notice under the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008), other than that 
pertaining to the holding in the case before the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess-Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
attempted in this matter.  As a result, the Veteran was not 
advised of the information and evidence necessary to 
substantiate the claims; he was not informed about the 
information and evidence that VA will seek to provide; and he 
was not advised about the information and evidence which he 
is expected to provide.  

The Veteran likewise did not receive notice that was 
specifically tailored to comply with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (notice 
required as to the medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; where the diagnostic criteria under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, the 
Secretary must provide at least general notice of that 
requirement to the claimant).  On the applicability of 
Vasquez-Flores, supra, it is pertinent to note that, in 
addition to the fact that the Veteran is seeking restoration 
of his 30 and 10 percent ratings for his post-concussional 
cognitive disorder and left facial weakness, respectively, he 
is claiming entitlement to increased ratings for both 
disorders.  

Review of the record likewise also reveals that the Veteran 
was never provided notice of the requirements of 38 C.F.R. 
§ 3.105(e) in effectuating a reduction in VA compensation.  
Reference to 38 C.F.R. § 3.105(e) by citation alone to that 
provision was made by the RO in its rating reduction proposal 
of August 2005, but without any citation thereto or 
discussion thereof in any subsequent rating action or other 
decisional document.  

As well, the Veteran requests that he be afforded additional 
VA medical examinations based on inadequacies of prior VA 
evaluations, and given the need for return of the case for 
correction of procedural deficiencies, the Board finds that 
it is advisable to obtain additional medical input in the 
form of further medical examinations.   

In evaluating the veteran's facial nerve damage, the claims 
folder was not made available to a VA examiner in January 
2006, but the file was provided to and reviewed by the VA's 
examiner in March 2007 and to a VA physician in August 2007 
from whom only a medical opinion was sought and obtained.  In 
pertinent part, the Veteran argues that the VA examinations 
to date lack sufficient detail with respect to the relative 
loss of innervation of the left facial muscle(s), noting that 
such assessment may only reasonably be made by comparing the 
left facial muscle(s) to the muscle(s) of right side of the 
face.  He proffers that, upon proper evaluation, his left 
facial nerve damage will be shown to be consistent with 
moderate complete paralysis of the left facial nerve, for 
which a 10 percent evaluation is for assignment under 
38 C.F.R. § 4.124a. Diagnostic Code 8207.  

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  Ensure compliance with the VCAA as to 
the veteran's claims for restoration of 
30 and 10 percent schedular and/or 
extraschedular ratings for a post-
concussional cognitive disorder and left 
facial weakness, respectively.  The 
Veteran should be apprised of what 
information and evidence are necessary to 
support his claims, including but not 
limited to examination and treatment 
records compiled by VA and non-VA 
sources, medical statements, competent 
lay statements describing symptoms, 
employer statements, evidence of employer 
accommodation, confirmation of use of 
sick leave for the disability in 
question, job application rejections, and 
any other evidence showing an increase in 
either disability or exceptional 
circumstances relating to such 
disabilities.  He should be specifically 
informed that the basis for the 
assignment of an extraschedular 
evaluation is that there is a showing 
that the schedular evaluation assigned is 
inadequate, with such related factors as 
frequent periods of hospitalization for 
management of the disability or a 
resulting marked interference with 
employment due solely to that disability.  

The Veteran should also be notified of 
what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  He should also be advised that, 
if requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

The VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
be consistent with the information or 
evidence needed to restore the ratings 
reduced by RO action in March 2006, 
including the applicable ratings under 
38 C.F.R. § 4.124, Diagnostic Codes 8045 
and 8207 and 38 C.F.R. § 4.130, 
Diagnostic Code 9327, in accord with the 
Court's holding in Vazquez-Flores, supra.  

He should further be advised of the 
provisions of 38 C.F.R. § 3.105(e) which 
govern the reduction in compensation 
ratings.  

The Veteran should also be reminded that, 
if requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA. 

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment 
records, not already on file.   

3.  Thereafter, the Veteran should be 
afforded VA neurological and psychiatric 
examinations for the purpose of 
identifying the nature and severity of 
his service-connected post-concussional 
cognitive disorder and left facial 
weakness.  The claims folder should be 
made available to and reviewed by the 
each examiner for use in the study of 
this case and the prepared report of each 
such evaluation should indicate whether 
the claims folder was made available and 
reviewed.  A copy of the notice(s) from 
the VA medical facility to the Veteran 
notifying him of the date, time, and 
place of such examination(s) should be 
obtained and associated with the 
veteran's claims folder.  

The VA examiner who conducts the 
neurological evaluation is asked to 
identify either by examination or testing 
the affected nerve resulting in the 
veteran's left facial weakness and the 
degree of nerve paralysis, be it 
complete, severe incomplete, or moderate 
incomplete, depending on the relative 
loss of innervation of the left facial 
muscle(s).  A comparison between the left 
and right facial muscle(s) is desired.  

Regarding the veteran's post-concussional 
cognitive disorder, the neurological 
examiner is asked to identify all purely 
neurological complications, such as 
hemiplegia and epileptiform seizures, 
following trauma to the brain, as well as 
any and all purely subjective complaints, 
such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain 
trauma.  

The psychiatric examiner is asked to 
assess the degree of cognitive 
impairment, if any, resulting from head 
trauma, be it by delirium, dementia, or 
an amnestic or 
other related cognitive disorder ratable 
under 38 C.F.R. §§ 4.126, 4.130 (2008).

4.  Lastly, the veteran's claims for 
restoration of previously assigned 
ratings, be they schedular or 
extraschedular, for his service-connected 
post-concussional cognitive disorder and 
left facial weakness should be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. §§ 3.105(e), 
3.321(b).  If so warranted, referral of 
the question of whether extraschedular 
ratings are for assignment should be made 
to the VA's Under Secretary for Benefits 
or the VA's Director of the Compensation 
and Pension Service for appropriate 
consideration and any action deemed 
warranted.  

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The purpose of this remand is to obtain additional 
evidentiary development and to 
preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




